Title: To Benjamin Franklin from Martha Johnson, 15 November 1777
From: Johnson, Martha
To: Franklin, Benjamin


Honoured sir
London Novbr 15th 1777
I take this opertunety to inquier after your helth and should have Done it much sooner had I have known how. But the time I wrot to Jonathon the gentelman who took it told me he was not Cartain he should Be premited to Carrey it or I should have wrot to you at the same time. I hope when you heard from America last all our frinds are in good helth altho in a grate Deal of troble poor soals I am grately Destred for them and wish with all my soal the war was at an End that they might live once more in peace and quietness. It would Be the gratest happeyness I Could injoy to hear they ware once more Easey and happey altho I never Exspect to see aney of them again, for I look on my self as a poor forsakeen wanderer who has no mortal to Enquier after me to see whether I am Dead or alive and have none Round me that would show me the lest favor unless thay have an Intrest in it. But at present they Can git But very littel By me for I am Obbliged to worke very hard and Can But just git the Common Necessarys of life. I have some thoughts of going into a famely as housekeeper if I Can meet with a good place as I know my self very Capeable as haveing lived in that station for sevral years and gave grate sattisfaction to those I sarved.
I have had the pleasuer of seeing my son this summer he got leve to Come to town for a week only and then Returned to his ship. You would Be surprised to see how he is grown. He is very near as tall as Jonathon and is as good a son as Ever was Born But he is still no higher than a midshipman and I am afraid will Be forced to remain there for want of frinds to Raise him. He Desierd me to give his Duty to you. A Lady of your Acquantance one mrs. Walker in Cavendish Squer found me out By Chance and Came to see me on heareing I was your niece and profesed a grate frindship for you and said she was suprised she had not heard of me while you was in town for if she had she should have Desiered you to have Broght me to see her. But asked me very kindly to her house. I Returned her viset and was Recived very kindly By her and mr. Walker who Borth profesed a Desier to sarve me if they knew how and at Sameys arival in town I took the Liberty to wate on them and to Bag the favor of thir intrest in giting him promoted as a Lutenant. Mrs. Walker has promised to write to the admiral on his account. But as they are Borth ignorant of his miret it may Detare them from Being so ready to sarve him. But when you write again to mr. Walker I should Esteam it as a perticuler favor you will mention me or my Dear Boy as you [think?] fit as desarving thire frindship as [torn] it would Be the only step towards [torn and illegible] and as he has no other way of gaining [?] his Bread and is a Good seaman it would make me very Happey to have him in a more advanced station. Poor nancy has lost her husband and is still at Barbadoes but I Exspect her next year. If it is not too much troble let me Bag the favor of a line and nothing would give me more pleasuer then to hear of your health and Happeyness. My paper is too small to add aney more so must Conclude Dear Sir your affectionate niece
Martha Johnson
PS pleas to Direct for me at No. 11 fountain Court Strand love to Jonathon & Tempel

 
Addressed: Docter Franklin / Paris
Notation: Martha Johnson
